Citation Nr: 0730677	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which confirmed a 30 percent 
disability rating for PTSD and denied entitlement to TDIU.  
By way of an August 2006 rating decision the veteran was 
granted a 50 percent disability rating for PTSD.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in June 2007.  


FINDINGS OF FACT

1.  The veteran's PTSD has resulted in no greater 
occupational and social impairment than that which causes 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was service connected for PTSD in October 2003 
and assigned a disability rating of 30 percent.  
Correspondence received in November 2003 was construed by the 
RO to be a claim for an increased rating.  By a decision 
dated in March 2004, the 30 percent rating was continued.  
The veteran appealed the 30 percent rating.  By an August 
2006 decision the rating was increased to 50 percent 
effective from November 24, 2003, the date the veteran filed 
the claim for an increase.  The veteran averred that his 
disability was 100 percent disabling.  

VA outpatient treatment reports dated from September 2003 to 
August 2006 reveal treatment for PTSD.  In September 2003 the 
veteran was seen for a PTSD evaluation.  His treating 
psychologist reported that he had total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes, persistent flashbacks, grossly 
inappropriate behavior, being a danger to himself or others 
if provoked, and being easy to provoke.  He said the veteran 
had an intermittent ability to perform activities of daily 
living and severe memory, concentration, comprehension, and 
judgment problems.  

In November 2003 the veteran's symptoms included flashback, 
stress, and problems with memory, concentration, 
comprehension, and judgment.  The examiner said the veteran 
had chronic, severe, PTSD which rendered him unemployable.  
He was assigned a global assessment of functioning (GAF) 
score of 41.  In December 2003 the veteran was noted to be 
off work due to PTSD with less stress because he was not 
working.  He reported difficulty sleeping at night and self-
isolating with less irritability toward his wife.  An 
addendum dated in December 2003 reveals that the veteran's 
most recent stressor was marital discord due to his wife 
finding him with another woman.  In January 2004 the veteran 
reported nightmares, severe anxiety, intrusive thoughts, 
avoidance, self-isolation, flashbacks, and irritability.  In 
March 2004 the veteran was noted to have missed his third 
mental health appointment.  He was noted to have a history of 
polysubstance dependence versus abuse with sporadic 
compliance with medications prescribed for depressive 
symptoms.  The veteran was seen for PTSD symptoms in July 
2004 and August 2004.  In September 2004 he was noted to have 
tested positive for amphetamines and opioids, neither of 
which were prescribed by VA.  The examiner noted that the use 
of amphetamines can result in sleeplessness, aggressive 
behavior, and anger outbursts.  He was seen in October 2004 
for PTSD symptoms.  He reported self-isolation, anger, and 
irritability.  In March 2005 he reported decreased mood 
swings with medication and increased appetite with 
medication.  His wife said he drank a little bit of beer on 
weekends.  He was noted to be alert, attentive, and 
cooperative.  He was casually dressed and groomed with a 
somber affect and dysthymic mood.  His thought process was 
linear and goal-directed with no delusions or hallucinations.  
He denied suicidal and homicidal ideations and threats.  His 
insight and judgment were without gross impairment.  He was 
oriented to person, place, situation, and time.  

In February 2006 the veteran was again seen for PTSD.  He 
appeared tense with no behavioral or psychomotor 
abnormalities noted.  His speech was of normal rate with a 
loud tone.  He was cooperative but guarded with a depressed 
mood.  His affect was constricted and he had linear and goal-
directed thoughts.  He denied hallucinations and homicidal 
and suicidal ideations.  He was noted to have good impulse 
control.  Part of the session was spent dealing with marriage 
issues because the veteran had had an extra-marital affair.  
Similar findings were reported in March 2006 at which time 
the examiner said the veteran's alcohol and drug use did not 
appear to be a clinical issues.  His PTSD symptoms were noted 
to be severe in February, March, and April 2006.  He was also 
seen for PTSD and marital conflict in May 2006, June 2006, 
July 2006, and August 2006.  

The veteran was afforded a VA examination in September 2003.  
The veteran reported that he was distressed because his wife 
caught him with another woman.  His main problem related to 
PTSD was nightmares about Vietnam.  He reported drinking six 
to eight beers a day.  He said he used marijuana eight months 
prior to the examination, cocaine once a year and a half 
prior, and he admitted to current amphetamine and crank use.  
He said he was employed as a mechanic and had problems with 
absenteeism and getting along with others.  Mental status 
examination revealed that the veteran was in acute emotional 
distress.  His hygiene was noted to be poor but his grooming 
was noted to be fair.  He was dressed casually and 
appropriately.  No abnormal movements were reported and his 
activity level was normal.  His eye contact was fair.  His 
speech was elevated in amount with regard to talking about 
things the examiner did not ask about.  His speech was also 
circumstantial and evasive.  His volume was decreased but the 
rate was normal.  He was alert and oriented.  His 
intelligence was noted to be average or below.  He said he 
slept two hours per night and occasionally during the day.  
He said his mood was "pretty good" which was incongruent 
with his affect which was labile and distressed.  His 
thoughts were slowed.  He had no form of a thought disorder.  
He reported a thought of suicide when his wife caught him 
cheating.  He said he had a homicidal thought at that time as 
well because he thought he was set up by a former friend.  He 
did not do anything about his thoughts.  He said he had 
damaged his back door, put holes in walls, and broken 
furniture in fights with his wife.  He said he heard voices 
calling him or laughing at him.  His reality testing was 
poor.  He said he had nightmares daily about Vietnam.  He 
reported intrusive thoughts of Vietnam.  The examiner 
diagnosed the veteran with polysubstance dependence, PTSD, 
and personality disorder.  He assigned a GAF score of 55.  
The examiner opined the veteran's report strongly indicated 
that pre-existing problems caused adjustment disorders which 
were part of his disorder.  He said the veteran's 
polysubstance dependence was another contributor to his 
problems.  He said the veteran's PTSD symptoms caused a mild 
impairment in his social adaptation due to hypervigilance and 
a mild impairment in the occupational setting due to sleep 
impairment and preoccupation.  The examiner noted that 
hearing voices could be related to his personality disorder 
and could be exacerbated by his alcohol abuse or dependence.  
He said the PTSD impairment alone was mild.  

The veteran was afforded a VA examination in February 2004.  
The claims file was not reviewed.  The veteran reported that 
he did not like to be around people.  He said strangers made 
him nervous because he did not trust anyone.  He said he 
often stayed alone in the woods.  He reported drinking a six-
pack of beer on the weekends occasionally.  The veteran 
reported that he had been married to his spouse for thirty-
six years and had four children.  He said he was on medical 
leave from his job as a mechanical technician.  The examiner 
noted that the veteran's thoughts became rambling and 
disorganized and he had to be redirected.  He said the 
veteran was in acute emotional distress.  He noted that the 
veteran's hygiene and grooming were good and his appearance 
was normal.  The examiner said the veteran's eye contact was 
fair.  He noted that the veteran was restless with a lot of 
excess psychomotor activity.  The veteran's speech was normal 
in volume but elevated in amount and rate.  He was alert and 
oriented but could not fully report the date.  He was noted 
to have an average intelligence quotient.  He recalled three 
of three words after a brief distraction.  He incorrectly 
performed a mental calculation but correctly spelled a word 
backwards.  The veteran reported sleeping one to three hours 
per night.  He said when he could not sleep he watched 
television and ate.  He said he lies in bed and has 
disturbing thoughts.  He reported weight gain but said since 
the weather is better he is becoming more active and spending 
more time outdoors.  The veteran reported feeling depressed 
most of the time.  The examiner said the veteran's affect was 
labile and tense and his thoughts were slowed.  The examiner 
said no formal thought disorder was in evidence.  The veteran 
reported that his last suicidal thought was three years prior 
to the examination.  The veteran reported a suicide attempt 
six years prior to the examination.  He reported that he 
wanted to kill a roofer who he felt cheated him even though 
the issue was resolved in court.  He said he felt like if he 
saw the man again he would kill him.  He said he has hit 
others in the past few months and been in bloody fights.  He 
reported that he heard voices call his name.  He said he saw 
things in the woods such as people walking.  He reported 
nightmares every week and that he was preoccupied with 
memories of combat four to six hours per day.  The examiner 
said the veteran was hypervigilant and kept a loaded gun with 
him.  He said he was triggered by rude people and that he 
avoids gatherings including family reunions and parties.  He 
said he has remission of his symptoms when he is alone in the 
woods.  He said he spends one-third of his time in the woods 
since he stopped working.  The examiner diagnosed the veteran 
with alcohol abuse and PTSD.  The examiner said that the 
veteran's PTSD with other behavioral and adjustment problems 
did not appear to be directly related to traumatic stress.  
He noted that the veteran spent a lot of time in withdrawal 
and practiced avoidance behaviors.  He noted that the veteran 
was irritable and angry with a significant amount of 
depression.  He assigned the veteran a GAF score of 52.  

The February 2004 VA examiner submitted a March 2004 addendum 
to the medical report.  After a review of the claims file the 
examiner said that there was no documentation that would 
change his basic conclusions as reported in the February 2004 
examination.  The examiner opined that the veteran would meet 
the diagnostic criteria for PTSD with mild impairment from 
PTSD with additional contributions from substance abuse and 
characterological disorder not reflected by VA outpatient 
treatment reports that brought his overall level of 
disability to a moderate or severe level of impairment.  

The veteran's treating psychologist at VA submitted a letter 
dated in May 2004.  He opined that the veteran was severely 
disabled and unemployable due to his PTSD.  The psychologist 
said that the veteran reported that his recent VA examiners 
did not treat him with respect and were not interested in his 
PTSD symptoms.  He said the veteran reported that the focus 
of the examinations were on his self-medication to cope with 
his PTSD symptoms.  The psychologist said that the veteran 
was clearly totally and permanently disabled and that the 
veteran was unable to work due to his PTSD.  The examiner 
said that it was a "slap in the face" sending the veteran 
to examiners who do not believe in PTSD.  He said he advised 
the veteran to appeal his claim because he was having 
financial difficulties and that the VARO continued to send 
the veteran to examiners who do not accept PTSD as a problem 
and repeatedly try to blame the veteran's problems on 
substance abuse as the cause rather than the result of self-
medication to control the PTSD.  

Associated with the claims file is a letter from R. Yannetti, 
M.D., dated in September 2004.  The veteran was noted to 
suffer from PTSD.  Dr. Yannetti said the veteran was treated 
with Depakote, Wellbutrin, Celexa, and Trazadone, which 
seemed to hardly control his symptoms.  Dr. Yannetti said the 
medication caused sedation, dreams, and flashbacks.  He said 
he felt the veteran was unable to work and that his PTSD was 
not under control.  

The veteran was afforded a VA examination in December 2004.  
The examiner reviewed the veteran's claims file.  The veteran 
reported that he stayed awake until two to five in the 
morning and had multiple awakenings.  He reported problems 
with decreased concentration and memory and he reported that 
he forgets to take his medications.  He said he had 
difficulty with trust and a desire to isolate.  He reported 
spending time by himself in the woods.  He said when he was 
by himself he slept.  He reported hearing his name called but 
denied other auditory hallucinations.  He said he sits with 
his back to the wall in public places.  He reported suicidal 
thoughts a few years ago but he said he has grandchildren now 
and that he feels he has a reason to live.  He said he is 
irritable and he reported homicidal thoughts if "they mess 
with me."  He reported an inability to focus.  The examiner 
said the veteran did not voluntarily report any other 
symptoms consistent with PTSD.  The examiner noted that a 
review of the record revealed that the veteran's treating 
psychologist at VA consistently listed him as being totally 
disabled and unemployable, which was inconsistent with other 
reports and records.  He said the veteran has a long history 
of violent and antisocial behavior.  He said the veteran 
denied substance abuse but he acknowledged drinking three to 
six beers per weekend.  He said the veteran also denied drug 
use but had a positive drug screen for amphetamines and 
opioids in September 2004 despite the fact he was not 
prescribed any controlled substances by VA or his private 
physician.  The examiner said the veteran was still 
unemployed.  He said he was on short-term disability and 
attempting to get long-term disability.  The examiner said 
the veteran had been married for thirty-five or thirty-six 
years and that he had three children and four grandchildren.  
He said he lives with his wife and his grandchildren have 
given him a reason to live.  He said he spent a lot of time 
in the woods by himself.  He said he is financially stressed 
and he denied substance abuse despite the positive drug 
screen in September 2004.  Mental status examination revealed 
that the veteran was alert and superficially cooperative.  
The veteran described his mood as "all right."  His affect 
was flat.  He made poor eye contact and looked at the floor 
constantly.  His speech was of normal rate, rhythm, and 
volume.  There was no evidence of psychomotor agitation or 
retardation.  His thought processes were logical and goal-
directed without evidence of looseness of associations.  He 
frequently brought the focus of the conversation to his level 
of disability.  He said he heard his name called or heard a 
word that is said but he could not elaborate further and 
reported that it varied in frequency.  He denied other 
hallucinations and delusions.  He was able to register three 
objects and recalled one out of three after five minutes.  
The examiner noted that the veteran was a questionable 
historian.  He said the veteran demonstrated a capacity for 
abstract reasoning as evidenced by his interpretation of a 
proverb and similarities.  His judgment to a hypothetical 
situation was good.  The veteran reported periodic suicidal 
thoughts but none in the last few years.  He reported 
homicidal thoughts "if they mess with me" but he denied 
current homicidal ideation.  The examiner diagnosed the 
veteran with PTSD, malingering, and polysubstance abuse by 
history.  He assigned the veteran a GAF score of 50 per the 
veteran's report.  The examiner said that the veteran did not 
spontaneously report symptoms sufficient for a diagnosis of 
PTSD.  The examiner noted that the veteran's medical records 
were greatly inconsistent with regard to his symptoms and 
particularly with regard to the veteran's reports and his 
wife's reports.  He denied polysubstance dependence despite 
positive drug screens for amphetamines and opioids which were 
not prescribed by VA or his private physician.  The examiner 
noted that it was significant to note that amphetamines can 
cause problems with insomnia and aggressive outbursts which 
have been prominent in the veteran's level of disability.  
The examiner said it was not possible to rate the veteran's 
level of disability due to PTSD due to evidence of 
polysubstance dependence and inconsistencies in his self-
report, reports of his wife, his history of aggressive and 
anti-social behavior, and the fact that he did not self-
report significant symptoms of PTSD.  He recommended 
psychological testing to rule out malingering and look for 
evidence of PTSD.  He noted that the VA outpatient treatment 
reports indicate that his psychiatric stress due to PTSD has 
not been the veteran's primary focus when attending 
appointments.  He said the veteran was not compliant with 
appointments with physicians other than his treating 
psychologist at VA in terms of questions regarding his 
symptoms and substance use.  

The veteran was afforded a VA examination again in February 
2005.  The veteran reported flashbacks of Vietnam.  He said 
his doctor had him out of work and he was having trouble 
supporting his family.  He said the Iraq war had exacerbated 
his PTSD symptoms but he denied avoidance of the television 
or newspaper.  He said he did not like to go to restaurants 
or stores because he does not like to be around people but he 
said he does go to these places.  He said he had flashbacks 
in restaurants.  He said he did not hunt or fish as much as 
he used to.  He said he has been married one time for thirty-
six years.  He said he drinks four beers per week and does 
not consider himself an alcoholic.  He said he has never 
sought treatment for drinking or missed work due to drinking.  
He said he abused drugs in the past and would not explain why 
he has had positive drug screens at VA.  He said he was 
unsure when he last used drugs.  He said he worked at the 
same company for thirty-six years but in the last few years 
had difficulty with concentration and getting along with co-
workers.  He said he did activities of daily living routinely 
and independently.  Mental status examination revealed that 
the veteran was alert and oriented to personal information 
and place.  His temporal orientation was normal.  His insight 
was adequate and his affect was normal.  He displayed 
adequate attention and was not distractible.  Spontaneous 
speech was fluent, grammatical, and free of paraphasias.  His 
immediate, recent, and remote memories were all within normal 
limits.  The examiner said the veteran was logical and goal-
directed.  He reported dysphoria, crying, and anhedonia.  He 
denied suicidal ideation or plan.  There was no evidence of 
disorder of the veteran's thought content or processes.  He 
made good eye contact and there was no pressured speech or 
grandiosity noted.  There was no motor activity or 
restlessness noted.  The examiner diagnosed the veteran with 
depressive disorder and polysubstance dependence.  He 
assigned the veteran a GAF score of 55.

The veteran was afforded a VA examination in May 2005.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported poor sleep, nightmares, difficulty trusting others, 
irritability, flashbacks, anxiety, and restlessness during 
sleep.  The veteran said he had been married to his wife for 
thirty-six years.  He said his three daughters were scared of 
him growing up.  He said he did not do much during the day.  
He said he drank two or three beers on the weekends.  Mental 
status examination revealed that the veteran was 
appropriately dressed and groomed.  His affect ranged from 
angry to tearful.  He was oriented to time, place, and 
person.  There was no evidence of psychomotor retardation or 
agitation.  His speech was clear, coherent, and goal-
directed.  His eye contact was fair.  The examiner said the 
veteran's recent and remote memories and concentration were 
within normal limits.  He denied suicidal or homicidal 
ideation or plan.  The examiner diagnosed the veteran with 
PTSD and anti-social personality disorder.  The examiner 
assigned a GAF score of 51 and noted that the veteran 
presented with different symptoms at the various examinations 
of record.  The examiner said that it was likely that he met 
the criteria for PTSD but that it was also likely that he was 
exaggerating the degree of his symptoms.  She said that 
psychological testing was indicative of a personality 
disorder likely present prior to his military service.  The 
examiner opined that the degree of impairment due to his PTSD 
was moderate.  

The veteran was afforded a VA examination in October 2005.  
He reported sleeping three to four hours per night.  He said 
he had nightmares about Vietnam four to five times per week.  
He reported flashbacks and intrusive thoughts.  He reported 
hypervigilance.  The veteran's wife reported that the 
veteran's problem with anger was worsening.  She said he was 
verbally abusive and physically threatening.  She said the 
veteran does not trust anyone including family members.  She 
reported financial difficulties and she said the veteran got 
extremely angry when bill collectors called.  Mental status 
examination revealed that the veteran was alert and oriented 
to personal information and place.  His temporal orientation 
was defective.  Insight was not demonstrated and his affect 
was angry and blunted.  He demonstrated adequate attention.  
He declined to answer questions at times.  He did not report 
symptoms of depression other than dysphoria.  He had poor eye 
contact and was restless and agitated.  There was no evidence 
of disorder in thought process or content.  The examiner 
diagnosed the veteran with PTSD, depressive disorder, 
polysubstance dependence and antisocial personality disorder 
by history.  He assigned a GAF score of 45.  The examiner 
said the veteran's symptoms had worsened and by the report of 
the veteran and his spouse, the current psychiatric 
presentation resulted in a severe degree of impairment in 
social and occupational functioning  

Records from the Social Security Administration (SSA) 
document that the veteran is in receipt of SSA benefits for a 
primary diagnosis of anxiety related disorders and a 
secondary diagnosis of (drug) substance addiction disorders.  
VA outpatient treatment reports of record are duplicative of 
the records discussed above.  Private treatment reports from 
Dr. Yannetti include a duplicate copy of the September 2004 
letter noted above and medical records dated from January 
2002 to November 2004 which contain two entries noting a 
diagnosis of PTSD.  The records also include two examinations 
described below.  

An August 2004 psychological consultation performed by K. 
Busch, M.D., revealed that the Dr. Busch reviewed VA 
treatment reports and opined that the veteran's treating 
psychologist at VA did not clarify a rationale for his 
opinion that the veteran remain off work for a long term 
basis.  He said it appeared that the veteran has a long 
history of PTSD he was nevertheless employed as a mechanical 
technician for thirty-five years with PTSD.  Dr. Busch 
attempted to speak with the veteran's treating psychologist 
at VA to discuss the rationale for his opinion that the 
veteran should remain off work on a long-term basis but the 
veteran refused to give authorization.  Dr. Busch noted that 
the veteran was only seen on three or four occasions since 
the beginning of the year which did not indicate that he was 
need of treatment on an acute basis.  He said it appeared 
that the veteran was functioning fairly well even with his 
ongoing symptoms of PTSD.  Dr. Busch noted that the veteran 
has a history of polysubstance dependence and there was no 
record of treatment for that condition.  He said the VA 
medical records reveal that the veteran has a history of 
violence when under the influence of drugs.  

The veteran also underwent a psychological examination in 
January 2005 performed by R. Phillips, Ph.D.  The veteran 
reported that he found it difficult to relate well to anyone 
including his wife.  The examiner said the veteran's 
medications included Topiramate, Diralproex, Atenulol, and 
Felodipine.  The veteran reported that he did not watch a lot 
of television and that he tended to stay in bed.  He said he 
slept sporadically and only in the daytime.  The veteran said 
he took care of his own personal hygiene.  He said he did 
very little around the house and did not go shopping or visit 
friends.  He said he stayed home and isolated himself.  He 
said he goes to church for brief periods of time but that he 
gets tired and goes home.  The examiner said the veteran was 
an open and direct man who was very cooperative.  He was 
clean and casually dressed.  He said he could not relate to 
people and felt that it was hurting his marriage and other 
important relationships.  Mental status examination revealed 
that the veteran was not well oriented with regard to time.  
He did not know the date and he was off by two hours on the 
time.  His thought processing was age appropriate, and free 
of distortion, tangential thinking, or forced speech.  He 
knew where he was and why he was there.  His attitude and 
demeanor were cooperative.  He was unhappy about his level of 
negative feelings and how he loses his temper.  Dr. Phillips 
said that the veteran had recurrent depression and severe 
PTSD by history and current symptoms.  He reported that the 
veteran was severely limited in his ability to interact with 
people.  He said the veteran had reduced ability when at home 
or on the job.  He said the veteran is emotionally volatile.  
He said the veteran was prone to over react with 
inappropriate actions or emotions.  He said there would be 
times when he would not recognize unsafe situations which 
could contribute to unsafe work situations.  He said the 
veteran could only work for short periods of time.  He said 
at times the veteran would appear psychotic and out of touch 
with reality to the people around him.  He concluded that the 
veteran has a persistent avoidance of strong stimuli and that 
he self-isolated and attempts to limit his level of human 
contact and interaction.  

The veteran was afforded a VA examination in June 2006.  The 
examiner reviewed the entire claims file including the SSA 
records.  The veteran reported having worked for thirty-seven 
years until he left work in 2003.  He said he left because of 
his PTSD, because he was having conflicts on the job, and 
because of uncertainties about the security of his position.  
The veteran was noted to have been very worried about losing 
his job.  The veteran reported that he was arrested twenty 
times for a variety of offenses with no time served in 
prison.  He reported that he has been married for thirty-six 
or thirty-seven years and has three daughters and five 
grandchildren.  He said his relationship with his wife was 
fair with some problems due to his irritability.  He said he 
was not close to his children but he was close to his 
grandchildren although he said he does not see them often.  
He said he was close to his brother and that he has one or 
two close friends whom he sees a couple of times a month.  He 
reported decreased interest in activities such as hunting and 
fishing.  He says he sits around his house and spends time in 
the woods.  He said he is a Shriner and attends conventions 
once per year.  He reported alcohol use one to two times per 
week but also said he had not used alcohol since 2001 which 
the examiner said was incongruent with previous reports that 
suggest more recent use.  He reported the use of opioids two 
years prior.  Mental status examination revealed that the 
veteran was alert, oriented, and attentive.  His mood was 
dysphoric and his affect was constricted.  He appeared 
cheerful at times and sad at times but the examiner said his 
presentation seemed a bit exaggerated.  His speech was of 
regular rate and rhythm.  There was evidence of some 
psychomotor agitation.  The veteran's eye contact was good 
and he was cooperative with some evidence to suggest he was 
exaggerating.  His thought process was circumstantial.  His 
thought content was devoid of any current auditory or visual 
hallucinations.  There was no evidence of delusional content.  
He denied suicidal or homicidal ideations.  He reported a 
history of one suicide attempt as a teenager.  He said he was 
physically aggressive one month prior.  His memory was intact 
for immediate, recent, and remote events.  He was not able to 
concentrate enough to spell a word backwards.  He was able to 
interpret a proverb.  His intelligence was estimated to be 
average.  The examiner diagnosed the veteran with PTSD, 
depressive disorder, and polysubstance dependence.  The 
examiner assigned the veteran a GAF score of 54.  The 
examiner said the veteran had moderate to considerable 
symptoms of PTSD.  He said the veteran had survivor's guilt.  
He said the veteran reported nightmares about Vietnam two to 
four times per week.  He said the veteran avoided crowds and 
was emotionally detached from others.  The veteran reported 
sleeping four hours.  He reported hypervigilance.  The 
examiner opined that the veteran was moderately to 
considerably impaired in terms of social adaptability and his 
ability to maintain employment.  The examiner concluded that 
the veteran appeared to have a tendency to exaggerate his 
symptoms.  He noted that the veteran has also been diagnosed 
with a personality disorder and individuals with this 
disorder are more likely to have substance dependency 
problems.  

The veteran testified at a video conference hearing in June 
2007.  The veteran reported that he received treatment for 
his PTSD at VA.  He said the doctor prescribes medication and 
counsels him about his symptoms which include trouble 
sleeping, nightmares, flashbacks, and avoidance of crowds.  
He said at family reunions or gatherings he walks off and 
stares at the woods.  He said he does not want to get close 
to people because he fears they will die.  He said he does 
not often eat out at restaurants.  He said he takes 
medication to help with his anger.  He said he sleeps about 
two hours total.  He said he lies in bed and does not sleep 
and feels tired and worn out.  He said up until a few years 
ago he was working.  He said he was transferred from a 
department operating machines into the maintenance division 
and he was scared that he would lose his job due to his age.  
He said a new company bought the old company and they were 
getting rid of the older workers. He said he lost his temper 
easily and threatened people at work.  He said he worked for 
the same company for thirty-six or thirty-seven years.  He 
said his private physician, a general practitioner, Dr. 
Yannetti, told him he should not be working due to his PTSD.  
He said it was too dangerous for him to work because he was 
going to hurt himself or someone else.  He said he has had 
thoughts of hurting himself in years past.  He said he would 
kill someone if they hurt his family or friends.  He said he 
was released from his job due to disability which was not 
called PTSD but that his general practitioner said it was due 
to PTSD.  He said he will eventually get a retirement.  He 
said he has not attempted to work again due to his PTSD.  He 
said he has trouble with focus and thoughts of Vietnam.  He 
said he used to have a problem with drugs and alcohol but he 
no longer uses either.  He said he believed that he was in 
receipt of SSA benefits for PTSD.  He testified that he used 
to spend a lot of time in the woods by himself but he does it 
less often now.  He said he loves his family but he finds it 
difficult to be around them like he should.  He said some 
people come and visit him at his house.  He said he cries 
sometimes for the friends he lost in Vietnam.  He said it 
helps him to talk to his psychiatrist and psychologist at VA.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  

Regarding application of the 50 percent criteria, while the 
veteran exhibited some social impairment, there is no 
indication that the veteran had difficulty in establishing 
and maintaining social relationships.  As noted above, the 
veteran reported that he has been married for thirty-six 
years.  He said he does not have a good relationship with his 
children but he says he loves his grandchildren.  He said he 
rarely went out in public but he also reported that he has 
one or two close friends and attended a yearly Shriner 
convention.  There is no evidence that the veteran had 
stereotyped speech or difficulty in understanding complex 
commands.  The evidence does not indicate that he had 
impaired judgment or impaired abstract thinking.  The 
examinations of record reveal the veteran's insight and 
judgment were intact.  

As noted above, there is evidence of occupational impairment.  
However, the veteran was employed for thirty-five years with 
the same company and reported stress related to fear of 
losing his job when the company was bought by another 
company.  The veteran's private physician, Dr. Yannetti, and 
his treating psychologist at VA opined that the veteran was 
unable to work due to his PTSD but neither provided a 
rationale for their opinions.  Dr. Phillips said the veteran 
is emotionally volatile and prone to over react with 
inappropriate actions or emotions.  He said there would be 
time when the veteran would not recognize unsafe situations 
which could contribute to unsafe work situations.  He said 
the veteran can only work for short periods of time.  He said 
at times the veteran would appear psychotic and out of touch 
with reality to the people around him.  He concluded that the 
veteran has a persistent avoidance of strong stimuli and that 
he self-isolates and attempts to limit his level of human 
contact and interaction.  However, Dr. Phillips did not 
attribute these symptoms to the veteran's PTSD.  

There was evidence of some sleep loss, anxiety, flashbacks, 
and intrusive thoughts of Vietnam.  The veteran appeared to 
exhibit some memory loss.  The veteran reported spending time 
alone in the woods but there is no other evidence that the 
veteran had obsessive or ritualistic behavior that interfered 
with his routine activities.  At times he reported that he 
had auditory hallucinations.  He reported thoughts of suicide 
and of harming others "when they mess with me" but several 
examiners also opined that the veteran had a tendency to 
exaggerate his symptoms and that he appeared to report 
different symptoms at different times, which suggests that he 
had a tendency to malinger.  

The veteran exhibited no impairment of thought processes and 
he was able to effectively communicate and take care of his 
activities of daily living.  There is no evidence that the 
veteran had stereotyped speech, difficulty in understanding 
complex commands, impaired judgment, or impaired abstract 
thinking.  The veteran's symptomatology has been variously 
described as mild to severe by the examiners of record but as 
noted, the veteran was noted to exaggerate his symptoms by 
multiple examiners of record.  

The Board notes that the veteran's GAF score ranged from 41 
to 55 based on the evidence of record.  The Board notes that 
a GAF score of 45 was assigned at one VA examination and a 
GAF score of 41 was assigned by the veteran's treating 
psychologist at VA on one occasion.  At all other times a GAF 
score between 50 and 55 was assigned, indicative of moderate 
symptoms.  While GAF scores are not, in and of themselves, 
the dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations.  The numerous examinations of record reveal that 
the veteran does not experience the symptoms necessary to 
establish a rating in excess of 50 percent.  The 50 percent 
rating assigned contemplates GAF scores between 50 and 55 and 
a moderate level of PTSD.  Because, as noted, the evidence 
does not warrant greater than the 50 percent disability 
awarded, a higher evaluation is not warranted.  

In sum, the veteran's symptoms due to PTSD are not of the 
degree contemplated by the criteria for a higher rating; they 
are more like those contemplated by the currently assigned 50 
percent rating.  He is not deficient in most areas.  His 
speech has not been illogical, obscure, or irrelevant.  His 
grooming and hygiene have been appropriate.  He does not 
experienced near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  The kinds of problems he experiences are more 
akin to the criteria for a 50 percent rating.  Consequently, 
a rating in excess of 50 percent is not warranted.  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that PTSD has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2006).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

TDIU

The veteran contends that his PTSD, his only service-
connected disability, renders him unable to obtain or 
maintain any type of substantially gainful employment.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).  Individual unemployability must be determined 
without regard to any non-service-connected disabilities or 
the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 
C.F.R. § 4.19 (2006) (age may not be a factor in evaluating 
service-connected disability or unemployability); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Here, because the veteran is currently service-connected for 
PTSD only, rated as 50 percent disabling, award of TDIU is 
not warranted based on disability percentages.  38 C.F.R. § 
4.16(a).  It is also the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Where the veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating, based on unemployability.  Van Hoose, 
4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disability, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Board finds that the veteran is not unemployable due 
solely to his service-connected PTSD disability.  The 
evidence of record reveals that the veteran also has 
polysubstance dependence and a personality disorder. 

SSA records indicate that the veteran was in receipt of SSA 
disability benefits for anxiety related disorders and 
substance addiction.  The veteran was examined by two doctors 
in conjunction with his application for SSA benefits.  In 
2004, Dr. Busch noted that the veteran was only seen on three 
or four occasions at VA since the beginning of the year which 
did not indicate that he was need of treatment on an acute 
basis.  He said it appeared that the veteran was functioning 
fairly well even with his ongoing symptoms of PTSD.  Dr. 
Busch noted that the veteran had a history of polysubstance 
dependence and there was no record of treatment for that 
condition.  He said the VA medical records revealed that the 
veteran had a history of violence when under the influence of 
drugs.  In 2005, Dr. Phillips said there would be times when 
the veteran would not recognize unsafe situations which could 
contribute to unsafe work situations.  He said the veteran 
could only work for short periods of time.  He said at times 
the veteran would appear psychotic and out of touch with 
reality to the people around him.  He concluded that the 
veteran had a persistent avoidance of strong stimuli and that 
he self-isolated and attempted to limit his level of human 
contact and interaction.  However, Dr. Phillips did not 
attribute these symptoms solely to the veteran's PTSD and as 
noted, the veteran was also diagnosed with a personality 
disorder and polysubstance dependence.  

Dr. Yannetti opined that the veteran's PTSD symptoms were not 
under control and that he was unable to work.  However, he 
provided no rationale for this conclusion and the treatment 
reports from Dr. Yannetti do not include any documentation of 
the veteran's PTSD symptoms.  Rather these records merely 
document a diagnosis of PTSD.  Similarly the veteran's 
treating psychologist at VA opined that the veteran had 
chronic, severe, PTSD which rendered him unemployable.  As 
noted above, the evidence of record does not support the 
conclusion that the veteran is severely disabled due to his 
PTSD.  Examiners have opined that the veteran had a tendency 
to exaggerate his symptoms.  The Board finds that Dr. 
Yannetti's statement and the veteran's VA psychologist's 
statement as to the veteran's employability are not 
persuasive because they provided no background, basis, or 
rationale for their assertion that the veteran is 
unemployable.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993) (doctor's opinions unsupported by clinical evidence 
were merely conclusions unsupported by any objective medical 
evidence).  Neither doctor provided an explanation of the 
veteran's symptomatology which rendered him unemployable nor 
addressed the veteran's diagnosed personality disorder in 
terms of its impact on the veteran's level of functioning.  
The veteran's psychologist provided a letter saying that the 
veteran was not treated with respect by VA examiners; 
however, the veteran was afforded multiple examinations by 
different examiners, several of whom agreed that the veteran 
had a tendency to exaggerate his PTSD symptoms, something 
neither Dr. Yannetti nor the veteran's treating psychologist 
at VA addressed.  Absent a rationale for the opinions, these 
statements are merely conclusions without any objective 
corroborative findings.  Moreover, nowhere else in the record 
is there any suggestion that the veteran is unemployable 
solely due to his PTSD.  The evidence of record indicates 
that the veteran's polysubstance dependency is also a factor 
in his present unemployment, as evidenced by the fact that 
the veteran is in receipt of SSA disability benefits for 
anxiety related disorders and polysubstance dependency.

It is undisputed that the veteran's PTSD has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  38 U.S.C.A. § 1155.  As noted above, the 
effect of the veteran's PTSD causes reduced reliability and 
productivity, and difficulty in establishing some 
relationships, but, as has been shown, it has not caused 
deficiencies in most areas.  As noted above, his symptoms are 
aligned, at best, with the criteria for a 50 percent rating, 
which indicates that he is moderately, not totally, disabled 
as a result of his PTSD.  Consequently, the Board finds that 
the preponderance of the evidence is against the TDIU claim.

Veterans Claims Assistance Act of 2000

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006).  There 
is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking entitlement to a higher rating for 
PTSD and entitlement to TDIU.  

The RO wrote to the veteran in February 2004 and informed him 
of the evidence necessary to establish entitlement to an 
increased rating for PTSD and entitlement to TDIU.  The RO 
also provided two statements of the case (SOC) for the 
captioned issues, and two supplemental statements of the case 
(SSOCs) for the issue of entitlement to TDIU reporting the 
results of its reviews, the issues, and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA treatment records, private treatment reports, and 
SSA disability records in developing the veteran's claims.  
The veteran was afforded numerous VA examinations.  The 
veteran has not identified any outstanding evidence that 
could be obtained in the development of his claims.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

Entitlement to an increased rating for PTSD, currently rated 
as 50 percent disabling, is denied.  

Entitlement to an award of a total disability evaluation 
based on individual unemployability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


